Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s response filed March 25, 2022 is acknowledged.  Claims 1, 7, and 9 are amended, claim 8 is cancelled, and claims 18-21 are newly added.  Claims 1-7 and 9-21 are pending and further considered on the merits.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Brady on June 13, 2022.

The application has been amended as follows: 

 A thin film composite (TFC) hollow fibre membrane comprising:
A porous hollow fibre support layer formed of polyethersulfone, polysulfone, polyphenylsulfone, polyacrylonitrile, polyimide, polyether imide, polyamide-imide, polyvinylidene fluoride, cellulose acetate, cellulose triacetate, polyetherketone, polyetheretherketone or a combination therefore, the hollow fibre support layer having a thickness of 100-500 µm, and wherein the hollow fibre support layer has a dual-layer finger-like macrovoid structure; and
A selective layer on an inner circumferential surface of the hollow fibre support layer, the selective layer formed of a cross-linked polyamide and having a thickness of 100-500 nm, 
Wherein the TFC hollow fibre membrane has a power density of 25-50 W/m2 at a pressure of 30 bar using a 1.2 M NaCl draw solution and a deionized water feed solution and is prepared from a dope solution comprising a polymer solution, a solvent/non-solvent mixture, a calcium salt and water.

Claims 19-21 are Cancelled.

Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not anticipate or render obvious the novel subject matter of applicant’s invention, namely a TFC hollow fiber membrane having the recited composition and power density, and formed by the claimed dope solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779